Name: Commission Regulation (EEC) No 3410/91 of 22 November 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 /20 Official Journal of the European Communities 23. 11 . 91 COMMISSION REGULATION (EEC) No 3410/91 of 22 November 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 f), as last amended by Regulation (EEC) No 3387/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ si rticle 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 25 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 279, 7. 10 . 1991 , p. 43 . 0 OJ No L 167, 25. 7. 1972, p. 9 . Is) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 303, 1 . 11 . 1991 , p . 34. (8) OJ No L 319, 21 . 11 . 1991 , p . 63 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 23. 11 . 91 Official Journal of the European Communities No L 321 /21 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) : I I  Spain 15,860 16,198 16,416 16,514 15,286 15,564  Portugal 24,940 25,278 25,496 25,594 24,366 24,644  Other Member States 15,860 16,198 16,416 16,514 15,286 15,564 2. Final aids : I l l ll Seed harvested and processed in : I I l l l  Federal Republic of Germany (DM) 37,34 38,13 38,65 38,88 35,99 36,64  Netherlands (Fl) 42,07 42,97 43,54 43,80 40,55 41,28  BLEU (Bfrs/Lfrs) 770,10 786,51 797,10 801,86 742,23 755,73  France (FF) 125,22 127,89 129,61 130,39 120,69 122,89  Denmark (Dkr) 142,42 145,46 147,41 148,29 137,27 139,76  Ireland ( £ Irl) 13,937 14,234 14,426 14,512 13,433 13,686  United Kingdom ( £) 12,459 12,729 12,902 12,978 11,986 12,208  Italy (Lit) 27 937 28 532 28 916 29 089 26 926 27 352  Greece (Dr) 3 807,01 3 876,65 3 893,69 3 882,40 3 545,37 3 492,76  Spain (Pta) 2 441,98 2 492,64 2 525,60 2 537,74 2 357,11 2 384,07  Portugal (Esc) 5 273,93 5 343,98 5 389,59 5 407,08 5 157,83 5 196,10 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU): || I I  Spain 17,110 17,448 17,666 17,764 16,536 16,814  Portugal 26,190 26,528 26,746 26,844 25,616 25,894  Other Member States 17,110 17,448 17,666 17,764 16,536 16,814 2. Final aids : \ ll l l Seed harvested and processed in : l l  Federal Republic of Germany (DM) 40,28 41,08 41,59 41,82 38,93 39,58  Netherlands (Fl) 45,39 46,28 46,86 47,12 43,86 44,60  BLEU (Bfrs/Lfrs) 830,80 847,21 857,80 862,55 802,93 816,43  France (FF) 135,09 137,76 139,48 140,26 130,56 132,76  Denmark (Dkr) 153,65 156,68 158,64 159,52 148,49 150,99  Ireland ( £ Irl) 15,036 15,333 15,524 15,611 14,531 14,785  United Kingdom ( £) 13,453 13,723 13,896 13,972 12,980 13,202  Italy (Lit) 30 138 30 734 31 118 31 290 29 127 29 554  Greece (Dr) 4122,16 4 191,80 4 208,84 4 197,55 3 860,52 3 807,91  Spain (Pta) 2 630,52 2681,18 2 714,14 2 726,28 2 545,64 2 572,61  Portugal (Esc) 5 534,78 5 604,83 5 650,44 5 667,92 ' 5 418,68 5 456,95 No L 321 /22 Official Journal of the European Communities 23 . 11 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU):  Spain 27,405 27,795 28,067 28,390 27,702  Portugal 34,566 34,955 35,228 35,551 34,882  Other Member States 16,136 16,525 16,798 17,121 16,452 2. Final aids : \ (a) Seed harvested and processed in (') : ll  Federal Republic of Germany (DM) 37,99 38,90 39,55 40,31 38,73  Netherlands (Fl) 42,80 43,83 44,56 45,41 43,64  BLEU (Bfrs/Lfrs) 783,50 802,39 815,65 831,33 798,85  France (FF) 127,40 130,48 132,63 135,18 129,90  Denmark (Dkr) 144,90 148,39 150,84 153,74 147,74  Ireland ( £ Irl) 14,180 14,522 14,762 15,046 14,458  United Kingdom ( £) 12,646 12,957 13,174 13,431 12,889  Italy (Lit) 28 423 29 108 29 589 30 158 28 979  Greece (Dr) 3 837,73 3 916,87 3 940,28 3 982,29 3 795,77  Portugal (Esc) 7 291,84 7 372,51 7 429,55 7 492,65 7 357,61 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 189,80 4 248,30 4 289,37 4 334,46 4 233,79  in another Member State (Pta) 4 253,35 4 311,69 4 352,91 4 398,12 4 300,20 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX JV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,042820 2,041590 2,040720 2,039850 2,039850 2,037330 Fl 2,302120 2,301090 2,299950 2,298930 2,298930 2,296370 Bfrs/Lfrs 42,053500 42,030000 42,007900 41 ,990400 41,990400 41,937600 FF 6,979750 6,977400 6,973490 6,970190 6,970190 6,961590 Dkr 7,936650 7,932200 7,926650 7,923660 7,923660 7,915410 £Irl 0,765141 0,765422 0,765459 0,765398 0,765398 0,760839 £ 0,706386 0,706664 0,706835 0,706922 0,706922 0,707098 Lit 1 539,95 1 541,68 1 543,61 1 54539 1 545,39 1 551,00 Dr 231,53400 233,72700 236,04000 238,09000 238,09000 244,95600 Esc 178,07500 178,30000 178,70300 179,19200 179,19200 180,28200 Pta 128,69400 128,98300 129,25600 129,51400 129,51400 130,28200